Title: To Thomas Jefferson from Timothy Pickering, 8 April 1793
From: Pickering, Timothy
To: Jefferson, Thomas



Sir
General Post Office April 8. 1793.

To remove objections at the auditors office to the settlement of my demand for the repayment of the money paid S. Bradshaw who went express to Kentuckey for the return of the election there of President and Vice-President—be pleased to favour me with a certificate that I employed and paid him at your request. I am respectfully sir Your most obedt. servt.

Timothy Pickering

